DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 05/25/2022. Claims 10-13, 15-28, and 30-72.
Claims 10, 13, 15-16, and 28 have been amended.
Claims 55-72 are newly added.
Claims 1-9, 14, and 29 have been canceled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Billy C. Allen III (Reg. 46,147) on 07/12/2022.
As  per claim 28: line 13, after “power transfer” inserts -- and receiving in response thereto a first message indicating that the wireless power receiver wants to remain in the cloaking state, in which case the wireless power transmitter control circuitry cause the wireless power transmitter to remain in the cloaking state, or a second message indicating that the wireless power receiver wants to exit the cloaking state in which the wireless power transmitter control circuitry causes the wireless power transmitter to exit the cloaking state --.

Allowable Subject Matter
Claims 10-13, 15-28, and 30-72 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see the office action mailed on 03/31/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851